 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   MEGAN MCKEON; LAILA NEAL, a          Case No. 1:18-cv-00358-BAM
     minor by and through her GUARDIAN AD
11   LITEM, TINA NEAL; and TINA NEAL,     ORDER SETTING SETTLEMENT
                                          CONFERENCE AND SETTLEMENT
12                     Plaintiffs,        INSTRUCTIONS
13          v.                                   Date:          February 6, 2020
                                                 Time:          10:30 a.m.
14   CENTRAL VALLEY COMMUNITY                    Courtroom:     Courtroom 9
     SPORTS FOUNDATION, a Non-Profit             Judge:         Hon. Stanley A. Boone
15   Corporation dba GATEWAY ICE
     CENTER; and JEFF BLAIR, an individual,
16
                       Defendants.
17

18

19          Pursuant to the agreement of the parties, a settlement conference is SET for February 6,

20   2020, at 11:30 a.m. in Courtroom 9 before Magistrate Judge Stanley A. Boone at the U.S. District

21   Court, 2500 Tulare Street, Fresno, California 93721. Unless otherwise permitted in advance by

22   the Court, the attorneys who will try the case shall appear at the Settlement Conference with

23   the parties and the person or persons having full authority to negotiate and settle the case on

24   any terms at the conference.

25          Confidential Settlement Conference Statement: At least seven (7) court days prior to the

26   Settlement Conference, the parties shall submit a Confidential Settlement Conference Statement

27   directly to Judge Boone’s chambers by e-mail to SABOrders@caed.uscourts.gov. The statement

28   should not be filed with the Clerk of the Court nor served on any other party, although the
                                                    1
 1   parties may file a Notice of Lodging of Settlement Conference Statement. Each statement shall

 2   be clearly marked “confidential” with the date and time of the Settlement Conference indicated

 3   prominently thereon.

 4          The Confidential Settlement Conference Statement shall include the following:

 5                  A.      A brief statement of the facts of the case.

 6                  B.      A brief statement of the claims and defenses, i.e., statutory or other

 7                          grounds upon which the claims are founded; a forthright evaluation of the

 8                          parties’ likelihood of prevailing on the claims and defenses; and a

 9                          description of the major issues in dispute.

10                  C.      A summary of the proceedings to date.

11                  D.      An estimate of the cost and time to be expended for further discovery,

12                          pretrial and trial.

13                  E.      The relief sought.

14                  F.      The party’s position on settlement, including present demands and offers

15                          and a history of past settlement discussions, offers and demands.

16          The Court will vacate the settlement conference if the Court finds the settlement

17   conference will be neither productive nor meaningful to attempt to resolve all or part of this case.

18   As far in advance of the settlement conference as possible, a party shall inform the Court and

19   other parties that it believes the case is not in a settlement posture so the Court may vacate or

20   reset the settlement conference.       Otherwise the parties shall proceed with the settlement
21   conference in good faith to attempt to resolve all or part of the case.

22
     IT IS SO ORDERED.
23

24      Dated:     January 27, 2020                            /s/ Barbara     A. McAuliffe         _
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       2
